Citation Nr: 0007061	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a leg disability.

2.  Entitlement to secondary service connection for a 
bilateral leg disability as a result of the veteran's 
service-connected foot calluses.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1978 
and from May 1980 to June 1982.  This appeal arises from an 
October 1996 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which determined that the veteran had 
not submitted the requisite new and material evidence needed 
to reopen a claim for secondary service connection for a 
bilateral leg disability.  The issue of direct service 
connection for a left leg disability arises from a 
supplemental statement of the case (SSOC) that was issued in 
December 1996.  At that time, the RO denied this claim.  The 
veteran has appealed both of these determinations.

This case was first remanded by the Board of Veterans' 
Appeals (Board) in October 1998 so that the U. S. Department 
of Veterans Affairs (VA) could comply with the veteran's 
request for a hearing before a traveling member of the Board.  
This hearing was conducted by the undersigned via video 
conference in January 1999 as directed by the Chairman of the 
Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  
The issues on appeal were again remanded by the Board in 
April 1999 after it was determined that the veteran had 
submitted the requisite new and material evidence to reopen 
his claim for secondary service connection.  A remand was 
issued in order to elicit a medical opinion on the diagnosis 
and etiology of the veteran's bilateral leg disability.  

It is noted by the undersigned that the Board decision of 
April 1999 denied direct service connection for a right leg 
disability.  However, it is clear that the right leg disorder 
referred to in the decision was limited to a right knee.  The 
reason and basis for this decision was the fact, that at that 
time, the veteran had failed to obtain medical evidence of a 
current right leg disability.  Since this decision, the VA 
has obtained an orthopedic examination of September 1999 that 
discusses the veteran's history of an in-service injury to 
his right knee and a diagnosis of a current right knee 
disability.  It appears that this could present new and 
material evidence directly probative of the Board's reason 
and basis for denial in April 1999.  However, the veteran has 
failed to raise such a claim.  Thus, this issue is not 
properly before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for the 
appropriate action under the provisions of 38 C.F.R. § 3.155 
(1999).  

The issue of service connection for a bilateral leg 
disability, other than the right knee, on a direct basis is 
further discussed in the REMAND section of this decision.


FINDINGS OF FACT

The veteran has not submitted appropriate medical evidence 
linking any current bilateral leg disability to his service-
connected foot calluses and, therefore, has not presented a 
plausible claim for service connection.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
secondary service connection for a bilateral leg disability 
resulting from his service-connected foot calluses.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An enlistment examination for the veteran's first period of 
active service is not available.  A separation examination of 
April 1978 found the veteran's lower extremities and feet to 
be normal.  The service medical records from this first 
period of service noted his complaints of left leg stiffness 
in May 1978.  The assessment was chondromalacia.  Later that 
same month, he complained of right great toe pain after 
kicking a trash can.  The assessment was soft tissue trauma.  
An entry dated one month later opined that this soft tissue 
trauma had resolved.

The veteran was afforded a comprehensive physical examination 
upon his reenlistment in May 1980.  He failed to note any 
medical history of a leg disorder.  On examination, his feet 
and lower extremities were normal.  An outpatient record of 
November 1981 reported that the veteran had a wart on the 
little toe of his right foot.  The veteran was given a 
separation examination in June 1982 which found his feet and 
lower extremities to be normal.

Private outpatient records from the early 1990's noted 
treatment for the veteran's foot complaints and plantar 
warts.  By rating decision of July 1991, the RO granted 
service connection for foot calluses.  In August 1992, the 
veteran filed his initial claim for service connection for 
bilateral leg disabilities resulting from his service-
connected foot calluses.  He claimed to experience pain in 
his legs and hips after long periods of standing or walking.  
In a written statement of November 1996, the veteran alleged 
that his service medical records indicated that he had leg 
problems during his military service that had been caused by 
running and forced marches.  

The VA treatment records dated in the early 1990's noted the 
veteran's complaints of leg pain and his treatment for foot 
calluses.  On an outpatient record of September 1995, the 
veteran complained of pain in his legs and the assessments 
include degenerative joint disease.

At his hearing on appeal in March 1997, the veteran testified 
that he experienced stiffness and pain in his legs and that 
his right leg would drag.  He claimed that he had not 
experienced any leg problems prior to his military service.  
The veteran alleged that he had been diagnosed with 
chondromalacia in the military and that his current leg 
problems were related to this disorder.  He asserted that he 
had been seen two to three times for his leg complaints 
during his military service.  The veteran claimed, however, 
that at the time his foot calluses were the more severe 
problem and that his military healthcare providers had 
ignored his leg problems in order to treat his feet.  He 
maintained that he had complained of leg pain to his post-
service physicians, but these problems had not been treated.

In January 1999, the veteran appeared at a hearing before the 
Board.  His testimony at this hearing was similar to that he 
provided in March 1997.  In addition, he claimed that he had 
injured his knees during his military service and that this 
disorder had been treated by military healthcare givers every 
week.  The veteran also alleged that he had torn ligaments in 
his legs during active service after he fell into a ditch.  
He claimed that he currently experienced pain and swelling in 
his legs that was treated at his local VA facility three or 
four times a week.  It was acknowledged by the veteran that 
his treating physicians had never told him that his service-
connected foot calluses had caused his current leg problems.  
However, he felt that his calluses had caused his leg 
problems because they forced him to walk on the side of his 
foot resulting in him walking "bowlegged."

The veteran's VA treatment records from the late 1990's 
reported his complaints of knee pain and a knot in his left 
thigh that occasionally ached.  In August 1998, the knot was 
assessed to be lipoma.  The medical records from this time 
predominately report the treatment of the veteran's mental 
health complaints.

In September 1999, the veteran was afforded a VA orthopedic 
examination.  His complaints included bilateral knee pain and 
calluses on his feet.  He claimed that his lower extremities 
had pain, weakness, stiffness, instability, and locking.  
However, he denied symptoms of swelling, heat, and redness.  
The veteran alleged that his knee pain was the result of his 
marching in the military.  On examination, the physician 
noted that the veteran walked with a limp and had very slight 
evidence of painful motion.  There was no objective evidence 
of edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement or guarding.  
Radiological studies of the veteran's knee were reported to 
be normal.  The diagnosis was arthralgia of the knees with 
slight loss of function due to pain.  It was opined by the 
examiner that the veteran's foot calluses were not 
significant and were not etiologically related to his knee 
dysfunction.




II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 (1999) as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim may still 
be well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997).  A lay person is competent to testify only 
as to observable symptoms.  See Savage; Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  See also Voerth v. West, No. 95-904 (U. S. Vet. 
App. Oct. 15, 1999)(A claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous 
symptomatology).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service or a service-connected disorder by the submission of 
competent medical evidence.  This was accomplished in the 
statement of the case (SOC) of December 1996, subsequent 
SSOCs, and the Board remand instructions of April 1999.  The 
veteran and his representative had been provided multiple 
opportunities to present arguments, both written and oral, 
outlining reasons why the veteran's claims should be found to 
be well-grounded.  The undersigned finds that the veteran has 
received adequate notification of the requirements for the 
submission of well-grounded claims and an opportunity to 
submit contentions on this point.  Therefore, the VA has met 
is duty to inform the veteran of the requirements for the 
submission of a well-grounded claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the remand of April 1999, the Board 
instructed the RO to obtain the veteran's recent treatment 
records and provide him with an orthopedic examination that 
would elicit a diagnosis and an opinion on etiology.  The 
Board is satisfied that the RO has fully complied with its 
remand instructions regarding the claim for secondary service 
connection for a bilateral leg disability.  See Stegall v. 
Brown, 11 Vet. App. 268 (1998).

The veteran has claimed that he has a current bilateral leg 
disorder that was incurred as a result of his abnormal gait, 
that is walking on the side of his feet, as a result of his 
foot calluses.  However, the veteran, as a lay person, is not 
competent to provide a diagnosis or an opinion on etiology.  
Only a healthcare professional can provide such an opinion.  
At his hearing in January 1999, he acknowledged that his 
treating physician had never expressed a similar opinion to 
him.  A review of the objective evidence confirms that there 
is no such opinion in the claims file.

The objective evidence indicates that the veteran's lower 
extremities were normal at both instances of his separation 
from the military.  While the veteran did sustain a soft 
tissue injury to his foot in May 1978 just prior to his first 
separation, the medical evidence clearly reported that this 
injury had resolved prior to his separation.  The post-
service medical records have diagnosed lipoma in the 
veteran's left thigh and arthralgia in his knees.  There have 
also been diagnoses for degenerative joint disease, but X-
rays taken in September 1999 failed to confirm this 
diagnosis.  The lipoma has not been associated with his 
military service or any service-connected disability.  The 
September 1999 examiner found the veteran's foot calluses to 
be relatively insignificant and were not causally linked with 
the veteran's arthralgia or knee dysfunction.

There is no objective medical evidence to indicate that the 
veteran currently suffers with a bilateral leg disability as 
a result of his service-connected foot calluses.  Without 
such a medical opinion, the veteran's claim is not well-
grounded under either the Caluza or Savage tests.  As there 
is no duty to assist under the provisions of 38 U.S.C.A. 
§ 5107(a)(West 1991) in a claim that is not well-grounded, 
the VA is prohibited from assisting the veteran in the 
further development of his current claims.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Therefore, secondary service 
connection for a bilateral leg disability resulting from the 
veteran's service-connected foot calluses is denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service connection for 
a bilateral leg disability resulting from the veteran's 
service-connected foot calluses, this appeal is denied.


REMAND

The Board remanded the issue of service connection for a 
bilateral leg disability in April 1999.  This remand 
instructed the RO to obtain a VA orthopedic examination that 
elicited a diagnosis of any current bilateral leg disability 
and an opinion on its etiology.  The VA orthopedic 
examination of September 1999 provided a diagnosis of 
arthralgia of the knees.  However, the examiner failed to 
provide an opinion on whether this disorder was related to 
any injury or incident during the veteran's military service.  
According to the U. S. Court of Appeals for Veterans Claims, 
a remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As the September 
1999 VA examination report did not contain the requested 
opinion on etiology, this claim must be returned to the RO so 
that such an opinion can be obtained.

Based on the above analysis, the undersigned finds that 
further development is required, and the case is REMANDED to 
the RO for the following action:

1.  The RO should return the claims file 
along with a copy of this REMAND to the 
physician that conducted the veteran's VA 
orthopedic examination on September 15, 
1999.  After a review of the claims file 
and his examination report, the physician 
should be requested to provide, in his 
best medical judgment, an opinion on the 
following question:

Is it at least as likely as not that 
any current arthralgia of the 
veteran's knees is causally related 
to any incident of the veteran's 
military service?

The examiner should provide a rationale 
for his conclusion in a typewritten 
report.

2.  If the September 15, 1999, VA 
examiner is unavailable to provide the 
above opinion, then the veteran should be 
afforded a new VA orthopedic examination.  
The purposes of this examination are to 
diagnosis any current leg disability and 
determine an etiology.  That is, the 
examiner must answer the question noted 
in the proceeding paragraph.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  The claims folders must be 
made available to the examining physician 
in connection with the examination so 
that he or she may review pertinent 
aspects of the veteran's medical history.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim may 
now be granted.  If the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate SSOC, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



